DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 13-14 appear to show graphs which comprise ineligible labels (i.e. on the horizontal axes thereof).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “the drive axis of the drive actuator”, however, this limitation renders the claim indefinite as “the drive axis” is defined with respect to the driver in claim 1 and therefore it is unclear as to what the drive axis of the drive actuator is attempting to encompass.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chien (US PGPUB 2022/0040836-note that publication was effectively filed on 8/5/2020).

Regarding Claim 1, Chien discloses a tool (Figure 2) comprising: 
a housing (body 2, muzzle unit 3) having a nosepiece assembly (muzzle unit 3); 
a motor (52); 
a drive actuator (solenoid valve 55); 
a magazine assembly (41) configured to hold a plurality of fasteners (N; Para. 0030); 
a feed assembly (pushing member 42, valve 43, spring 44, spring 45; Figure 4) associated with the magazine assembly (41) configured to advance each of the plurality of fasteners (N) in a feed direction to present a lead fastener (N) into the nosepiece assembly (3; Paras. 0030-0031), the feed assembly (42-45) comprising feed actuator (solenoid valve 43) configured to move said lead fastener (N) into the nosepiece assembly (3; Para. 0031); 
a driver (54, 541) provided in the housing (2, 3) and configured for translational movement within a drive channel (of 3) along a drive axis to drive the lead fastener (N) into a workpiece (see Para. 0038, 0050, 0061); 
a drive system (portions of striking unit 5 including flywheel 51 and swing arm 53), associated with the drive actuator (55 via 551, 53, 54; Para. 0041), configured to selectively drive the driver (541, 54) along the drive axis (Para. 0037, 0038, 0041); and 
a controller (6; Figure 2) connected to the feed actuator (43) and the drive actuator (55) to implement a firing sequence for driving each lead fastener (N) into the workpiece using the driver (54, 541) and feeding the lead fastener into the nosepiece assembly (3; Paras. 0042-0046), 
wherein the firing sequence comprises a first electric pulse to the drive actuator (55; Para. 0045, 0050) and a second electric pulse to the feed actuator (43; see Paras. 0046, 0048), and 
wherein the motor (52) is activated for at least a portion of a time (see “T” in Figure 12) between the first electric pulse and the second electric pulse (see Figure 12 which clearly shows the motor operated between the pulses associated with actuators 55 and 43 during the “continuous-firing mode” outlined in Para. 0069).  

Regarding Claim 2, Chien discloses the firing sequence implemented by the controller (6) comprises an excitation pattern (see Figure 9) comprising selectively deactivating energization to the motor (52) during at least a portion of the first electric pulse (of 55 in Figure 9) and at least a portion of the second electric pulse (of 43 in Figure 9) in order activate the drive actuator (55) and the feed actuator (43; as shown in Figure 9, the motor is deactivated while the actuators are pulsed).  

Regarding Claim 3, Chien discloses the controller (6) is configured to calculate timing (via counting per Para. 0046) in the excitation pattern for feeding the first electric pulse to the drive actuator (55) and the second electric pulse to the feed actuator (43) for activation thereof during the firing sequence, and calculate a delay time interval (“T”; Para. 0046) between the first (of 55) and second electric pulses (of 43; see Para. 0046 which discloses counting the time period and once the time period “T” is reached, activating the feeding operation).  

Regarding Claim 4, Chien discloses the motor (52) is deenergized for at least a part of each of the first electric pulse to the drive actuator (55) and the second electric pulse to the feed actuator (43; as shown in Figure 9, the motor is deactivated while the actuators are pulsed).  

Regarding Claim 5, Chien discloses the drive system (flywheel 51, arm 53) further comprises a flywheel (51), wherein said motor (52) is configured to drive the flywheel (51), and wherein the drive actuator (55) is configured to move the driver (541, 54) into engagement with the flywheel (51) such that energy is transferred from the flywheel (51) to the driver (541, 54) and cause the driver (54, 541) to move translationally (Para. 0041).  

Regarding Claim 7, Chien discloses the feed assembly (42-45) further comprises a biasing spring (45) and a feed rod (431) configured to move the lead fastener (N) into the nosepiece assembly (3; Para. 0034-0035), the biasing spring (45) configured to bias the feed rod (431) into a first position (toward the muzzle unit 3), and the feed actuator (43) being configured to move the feed rod (431) to a second position (away from 3 when energized; Para. 0035), against a biasing force of the biasing spring (45), for moving said lead fastener into the nosepiece assembly (3; see Paras. 0034-0035).  

Regarding Claim 8, Chien discloses the drive actuator (55) is positioned on a first axis, wherein the feed actuator (43) is positioned on a second axis, and wherein said first axis (of 55) and said second axis (of 43) are positioned at a non-perpendicular angle relative to one another (as shown in Figure 6; see “Annotated View of Figure 6” below).  

    PNG
    media_image1.png
    363
    673
    media_image1.png
    Greyscale

Annotated View of Figure 6
Regarding Claim 9, Chien discloses the first axis is parallel to the drive axis and wherein the second axis is parallel to the feed direction; see “Annotated View of Figure 6” above).  

Regarding Claim 10, Chien discloses the drive axis of the drive actuator (55) is provided in a first plane and an axis of the feed actuator (43) defining the feed direction is provided in a second plane, said first plane being different from said second plane (see “Annotated View of Figure 6” above as the axes would clearly lay in different planes extending perpendicular to the plane of view).

Regarding Claim 11, Chien discloses the drive actuator (55; Para. 0036) and the feed actuator (43; Para. 0029) comprises a solenoid (Paras. 0029, 0036).  

Regarding Claim 12, Chien discloses a method for operating a tool according to claim 1 (see above), the method comprising: 
deactivating power to the motor (52; as shown in Figure 9 the motor is deenergized upon the reception of the trigger switch signal); 
activating the drive actuator (55) to thereby cause the translational movement of the driver (54, 541) thus drive the lead fastener (N) into the workpiece (Para. 0061; step 74 in Figure 10); and 
activating the feed actuator (43) to feed the lead fastener (N) into the nosepiece assembly (3; Para. 0064; step 91 in Figure 11).  

Regarding Claim 13, Chien discloses deactivating the drive actuator (55) and providing a time delay (“T”; Figures 9 and 12) before activating the feed actuator (43; Para. 0056).  

Regarding Claim 14, Chien discloses activating power to the motor (52) during the time delay (“T”) and deactivating the feed actuator (43; see Para. 0069 and Figure 12 which clearly shows the motor operating during the delay times “T”).  

Regarding Claim 15, Chien discloses the deactivating power to the motor (52) is performed before activating the drive actuator (55) or within a predefined time period after activating the drive actuator (55; see the mode shown in Figure 9 where the motor is deactivated immediately prior to the drive actuator being activated).  

Regarding Claim 16, Chien discloses the motor (52) is deactivated for at least a part of the first electric pulse and the second electric pulse sent to activate the drive actuator (55) and the feed actuator (43; see Figure 9 as the motor is deactivated during both pulses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US PGPUB 2022/0040836), in view of Brendal (US PGPUB 2014/0076951).
Regarding Claim 6, Chien discloses the drive system (51, 53) further comprises an arm (swing arm 53), wherein the arm pushes the driver (54, 541) into engagement with the flywheel (51; Para. 0041), however, Chien fails to disclose the drive system (51, 53) comprises a roller, wherein the arm being spring biased by a spring towards a first position and the drive actuator (55) is configured to press against the spring to move the arm into a second position such that the arm moves the roller to push the driver into engagement with the flywheel to cause the translational movement of the driver.  
Attention can be brought to Brendal which teaches a fastening tool (10; Figure 1) comprising a motor (40), a drive actuator (44; Figure 5) and a drive system comprising a flywheel (42), a swing arm (3004) and a roller (3008; Figures 4-5 and Para. 0031), wherein the motor (40) is configured to drive the flywheel (42), and wherein the arm (3004) is spring biased by a spring (3108) towards a first position (Figure 4) and the drive actuator (55) is configured to press against the spring (3108) to move the arm (3004) into a second position (Figure 5) such that the arm (3004) moves the roller (3008) to push a driver (32) into engagement with the flywheel (42) to cause the translational movement of the driver (32; see Para. 0035-0037).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a biased swing arm and roller arrangement as taught by Brendal into the drive system of Chien. By modifying Chien in this manner, the roller engagement of the driver to push the driver into engagement with the flywheel will reduce friction between the driver and its engagement with the swing arm and therefore reduce damage and wear over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Chien (US Patent 11,370,095), Akiba (US Patent 11,498,195), Schroeder (US PGPUB 2022/0347826) each disclose a drive system including a flywheel and roller assembly for engaging a driver.
	-Aizawa (US PGPUB 2020/0189080), Garces (US Patent 11,224,960), Ferris (US Patent 10,933,521) discloses a solenoid actuator used as a feeder actuator.
	-Largo (US Patent 8,636,185) discloses a fastener delay mechanism for delaying advancement of a fastener to the nosepiece until the driver blade returns to the pre-firing position after driving a leading fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/22/2022